Citation Nr: 0919418	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected 
discogenic sclerosis lumbar spine with degenerative disc 
disease, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to August 
1997.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in March 2005. 

The issues of entitlement to assignment of a higher rating 
for service-connected multi-root dysfunction, L5-S1, right 
lower extremity; entitlement to service connection for 
cervical spine disability; and, entitlement to individual 
unemployability, were Remanded in March 2005 for issuance of 
a statement of the case pursuant to 38 C.F.R. § 19.26 (2008); 
see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
A statement of the case was issued in August 2008; however, 
the Veteran did not file a substantive appeal.  Thus, these 
issues are not in appellate status and the Board does not 
have jurisdiction to render a decision pertaining to such 
issues.


FINDING OF FACT

1.  From March 1, 2002, thru August 31, 2002, the Veteran's 
service-connected discogenic sclerosis lumbar spine with 
degenerative disc disease is productive of severe 
intervertebral disc syndrome, characterized by recurring 
attacks with intermittent relief, and severe limitation of 
motion.

2.  From September 1, 2002, the Veteran's service-connected 
discogenic sclerosis lumbar spine with degenerative disc 
disease is productive of no more than moderate limitation of 
range of motion, without limitation of forward flexion to 30 
degrees or less, and no findings of ankylosis; with no 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks during the past 12 months.


CONCLUSION OF LAW

1.  From March 1, 2002, thru August 31, 2002, the criteria 
for entitlement to a 40 percent disability rating for 
discogenic sclerosis lumbar spine with degenerative disc 
disease were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5285 - 5295 
(effective through September 25, 2003), Diagnostic Code 5293 
(effective from September 23, 2002, and reclassified to 5243 
effective September 26, 2003).

2.  From September 1, 2002, the criteria for entitlement to a 
rating in excess of 20 percent for discogenic sclerosis 
lumbar spine with degenerative disc disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5285 - 5295 (effective 
through September 25, 2003), Diagnostic Code 5293 (effective 
from September 23, 2002, and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in VCAA letters issued in April 2002 
and July 2002.  The letters predated the November 2002 rating 
decision.  See id.  Subsequent to the March 2005 Remand, the 
Veteran was issued another VCAA letter in June 2007.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  The April 2002, July 2002, and June 2007 
letters have clearly advised the Veteran of the evidence 
necessary to substantiate his claim.  

In June 2007, the Veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In May 2008, 
notice was provided to the Veteran in compliance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Despite 
initial inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
an increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's VA and private medical records, and Social Security 
Administration (SSA) records.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record includes reports of VA examinations performed in June 
2002 and September 2008.  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

The Board notes that the RO addressed both sets of amendments 
in the December 2004 supplemental statement of the case and 
thereafter.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, it is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the Veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under 5292 was less defined than the 
current criteria and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometry.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

An October 2001 x-ray examination of the lumbosacral spine 
reflects an impression of schmorl nodes and possible limbus 
apophyseal changes.  

An April 2002 MRI of the lumbar spine reflects an impression 
of mild anterior wedging in the body of L1, an old finding; 
and, mild degenerative spondylosis from L1 through L5 with 
mild posterior disc bulging causing mild indentation of the 
thecal sac at the level of L1-L2 and L4-L5.

In June 2002, the Veteran underwent a VA evaluation.  He 
reported that his low back had been progressively causing 
disability, starting six years prior when he fell down stairs 
on a ship.  He reported being unable to lift more than 10 
pounds.  He has trouble performing duties.  He described the 
pain as severe and crippling.  He reported pain that shoots 
down the right leg.  This might occur 3 to 4 times a week, 
and the back pain makes it difficult to walk, sleep, sit, 
drive, or climb.  He takes a large amount of medication, and 
at the time of the examination was taking Oxycodone and 
Vicodin.  He reported that his feet are constantly numb and 
cold.  He reported constant flare-ups that are getting worse 
and more frequent.  He has trouble sleeping.  He is fatigued 
due to fighting the pain.  He describes himself as being 
totally dependent on his wife for household chores and 
errands.  He feels that repetitive motion is restricted due 
to numbness.  He feels that the pain has left him "weak and 
useless."  He reported that pain travels throughout his 
joints.  He denied any bowel or bladder incontinence.  

On musculoskeletal examination, there was no tenderness to 
palpation of the back.  There was no weakness.  There was no 
muscle spasm.  Straight-leg raise test was negative 
bilaterally.  He was only able to flex the lumbar spine to 60 
degrees because of pain.  Extension of the back was 30 
degrees, right lateral flexion was 40 degrees, left lateral 
flexion was 40 degrees, right rotation was 20 degrees, left 
rotation was 20 degrees.  There was pain at the extremes of 
motion.  There was some fatigue.  There was no weakness, lack 
of endurance, or incoordination.  There was no ankylosis.  
His posture and gait were normal.  On neurological 
examination, there was some decreased sensation to light 
touch of the right foot.  On EMG testing, there were abnormal 
findings of multi-root dysfunction extent, and NCV testing 
there were no abnormalities found.  The diagnosis was 
discogenic sclerosis of the lumbar spine with abnormal EMG of 
multi-root dysfunction primarily L5-S1.  

On June 10, 2002, the Veteran underwent C6-7 anterior 
cervical diskectomy and fusion with allograft and titanium 
plate, and C6-7 bilateral furaminotomies.

In July 2002, the Veteran underwent a private orthopedic 
evaluation.  On examination of the thoracolumbar spine, there 
was tenderness to the L1-S1 spinous process and paraspinous 
muscles.  Flexion was to 10 degrees, extension was to 10 
degrees, side bending was to 30 degrees to the left, and 20 
degrees to the right, rotation was to 20 degrees on the left, 
and 30 degrees to the right.

In July 2003, the Veteran underwent a private evaluation 
related to his neck but also complained of low back pain.  On 
physical examination, flexion of the dorsolumbar spine was to 
70 degrees; extension was to 15 degrees; right bending was to 
10 degrees; and, left bending was to 10 degrees.  There was 
tenderness in the paraspinal muscles, negative straight leg 
raise, negative Fabere, and no deformities.  The diagnosis 
was thoracic strain/sprain; lumbar neuroforaminal narrowing; 
and, moderate left L4-S1 and mild right S1 radiculopathy.

A September 2003 notation from the Veteran's VA treating 
physician reflects that he had followed the Veteran for 
chronic neck/back pain since November 2001, and from March 
2002 prior to his surgery in August 2002, he had multiple 
exacerbation of his back pain that incapacitated him.  The 
cause for this was most likely due to his discogenic disc 
disease.  During his back pain exacerbation episode, it would 
last usually 4 to 6 weeks at a time.  The surgery helped his 
neck, but his back pain never truly went away.  He was placed 
on disability during that time due to his worsening 
condition.  The diagnosis rendered was discogenic disc 
disease, status post laminectomy August 2002.  The evidence 
of record, however, does not reflect any surgery performed in 
August 2002; he underwent surgery related to the cervical 
spine on June 10, 2002.

A June 2006 x-ray examination report reflects an impression 
of probable degenerative disc disease L1-2 and L2-3.

In June 2006, the Veteran sought private treatment for pain 
consultation for low back and leg pain.  He described the 
pain as severe and constant pain in his lower back with sharp 
episodic pain in the legs.  The pain is associated with 
numbness and tingling on the leg and is worse with coughing, 
sitting, standing, bending, and lying down.  His sleep is not 
disturbed and the pain does not wake him up at night.  He has 
treated with anti-inflammatory medications and chiropractor 
manipulation.  On physical examination of the lumbar spine, 
he had a guarded gait with difficulty and pain on his walking 
compared to the toe walking.  Range of motion of the lumbar 
spine was limited in all directions with end-range pain.  
There was tenderness on deep palpation of the lumbar spine in 
midline and bilateral paraspinal area.  Straight leg raising 
was positive at 60 degree angle in supine position 
bilaterally.  Patrick's sign was equivocal bilaterally.  
There was limb withdrawal during the motor test of bilateral 
lower extremity.  Sensory was grossly intact in bilateral 
lower extremity.  The impressions were lumbar degenerative 
disc disease; myofascial pain syndrome; and, severe 
deconditioning due to chronic long lasting pain.

In September 2008, the Veteran underwent a VA examination.  
The Veteran complained of constant pain in the low back which 
radiates to the lower extremities.  He occasionally 
experiences numbness and tingling sensation.  He denied any 
loss of bladder and bowel control associated with the 
symptoms.  The pain is sharp.  He rated that pain as a 6 or 
7.  The pain is brought on by physical activities.  It 
improves with Vicodin, Motrin, and Cyclobenzapril.  He is 
unable to function.  He reported one period of incapacitation 
for about 28 days because of his severe back pain.  He 
reported being unable to stand for one minute.  He cannot 
clean his body.  He has difficulty with rotating and bending.  
He has difficulty tying his shoes and putting on his pants.  
He has difficulty walking for an extended period of time 
because of his lumbar spine pain.  On physical examination, 
he had mild difficulty getting on and off the examining table 
and changing positions.  He walked with a normal gait into 
the examination room and his gait is not unsteady or 
unpredictable.  He does not require an assistive device to 
ambulate across the room.  There was evidence of limited and 
painful motion in all directions of the thoracolumbar spine.  
There was evidence of mild paraspinal muscle spasm at L3-4, 
L4-5, and L5-S1.  There was evidence of accentuation of the 
lumbar lordosis.  There was no evidence of tenderness or 
weakness noted.  Straight-leg raising was negative in the 
sitting and supine positions bilaterally.  Lasegue sign was 
negative.  There was no evidence of radiation of the pain.  
There was no evidence of intervertebral disc syndrome.  
Active flexion was to 50 degrees with pain; active extension 
was to 10 degrees with pain; active right lateral flexion was 
to 15 degrees with pain; active left lateral flexion was to 
15 degrees with pain; active right rotation was to 25 degrees 
with pain; and, active left rotation was to 25 degrees with 
pain.  Range of motion was limited by pain, lack of endurance 
and fatigue after repetitive use with pain having the major 
functional impact.  It was not limited by weakness or 
incoordination after repetitive use or during flare-ups.  
After repetitive motion, there was no additional limitation 
of motion.  The diagnosis was degenerative disc disease, 
lumbar spine.  The examiner summarized that there was 
evidence of moderate limitation of motion of the lumbar 
spine; evidence of muscle spasm and accentuation of the 
lumbar lordosis; evidence of fatigue and lack of endurance; 
straight-leg raising was negative in the sitting and supine 
positions bilaterally; no evidence of radiculopathy; no 
evidence of intervertebral disc syndrome; no evidence of 
atrophy or sensory deficits; reflexes were hypoactive but 
symmetric; and, his gait was normal.

The RO rated the Veteran's disability under Diagnostic Code 
5292, pertaining to limitation of motion of the lumbar spine.  
Under the new criteria, the Veteran's disability would be 
rated under Diagnostic Code 5237.  

Initially, the Board notes that the Veteran filed his 
increased rating claim on March 16, 2002.  In consideration 
of Diagnostic Code 5292, the criteria for limitation of 
motion of the lumbar spine, in effect prior to September 26, 
2003, and Diagnostic Code 5293, intervertebral disc syndrome, 
in effect prior to September 23, 2002, the Board has 
determined that a 40 percent disability rating is warranted 
for the Veteran's lumbar spine disability from March 1, 2002, 
thru August 31, 2002.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o).  The Board has determined that a 40 
percent rating is warranted based on the VA treating 
physician's notation that the Veteran had suffered from 
incapacitating episodes due to his discogenic sclerosis from 
March 2002 to August 2002 lasting 4 to 6 weeks, thus the 
Board has determined that this constitutes severe 
intervertebral disc syndrome, characterized by recurring 
attacks with intermittent relief.  Likewise, on private 
evaluation in July 2002, the Veteran's limitation of flexion 
was only to 10 degrees, and such reading is indicative of 
severe limitation of motion.  While acknowledging that such 
range of motion findings may constitute an aberration, as 
such findings are so inconsistent with the other measurements 
documented prior to and subsequent to such evaluation, 
affording the Veteran the benefit of the doubt, the Board 
finds that such limitation of motion appears severe.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability 
rating of 60 percent is not warranted for such period, as the 
objective medical evidence does not reflect pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Moreover, a separate 
disability rating is already in effect for multi-root 
dysfunction, L5-S1, right lower extremity, rated 10 percent 
disabling, effective March 16, 2002, which accounts for 
sciatic neuropathy.

From September 1, 2002, the Board has determined that a 
disability rating in excess of 20 percent is not warranted.  
Under the "old" rating criteria, the evidence of record 
does not reflect severe limitation of motion, or severe 
intervertebral disc syndrome characterized by recurring 
attacks with intermittent relief.  As detailed, the Veteran's 
treating physician stated that his incapacitating episodes 
lasted through August 2002, but there is no evidence of 
recurring attacks thereafter.  Likewise, on examination in 
July 2003, his flexion was to 70 degrees.  While it is clear 
that his lumbar spine disability results in limitation of 
motion, it is clear that such objective findings do not 
reflect limitation of motion that could be characterized as 
severe.  

In consideration of Diagnostic Code 5290, lumbosacral strain, 
a 40 percent evaluation is not warranted from September 1, 
2002, as there have been no objective findings of listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularly of joint space, or some 
of the above with abnormal mobility on forced motion.  Thus, 
the Board finds that a disability rating in excess of 20 
percent is not warranted from September 1, 2002, under the 
"old" rating criteria.  

The Board has considered alternative diagnostic codes under 
the old criteria that potentially relate to impairment of the 
lumbar spine.  The Board finds, however, that a rating in 
excess of 20 percent from September 1, 2002, is not warranted 
under any alternative provision, and a rating in excess of 40 
percent from March 1, 2002, to August 31, 2002, is also not 
warranted, under any alternative provision.  For example, 
there is no medical evidence of ankylosis of the lumbar spine 
(Diagnostic Code 5289). 

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 20 percent is not warranted from September 1, 2002.  
Objective examinations do not reflect forward flexion of the 
thoracolumbar spine 30 degrees or less, nor has a diagnosis 
of favorable ankylosis of the entire thoracolumbar spine been 
rendered.  As detailed hereinabove, the September 2008 VA 
examination report reflects flexion to 50 degrees with pain 
at 50 degrees, and there was no additional limitation of 
motion upon repetitive motion.  While acknowledging that the 
Veteran's range of motion has fluctuated over the years and 
is accompanied by pain, such findings do not meet the 
criteria for a 40 percent disability rating for the period 
from September 1, 2002.  Moreover, the September 2008 
examiner noted that while range of motion was limited by 
pain, lack of endurance, and fatigue after repetitive use, 
there was no limitation due to weakness or incoordination 
after repetitive use or during flare-ups.  Again, repetitive 
motion resulted in no additional limitation of motion.  

With regard to the criteria in effect from September 23, 
2002, for the intervertebral disc syndrome, initially the 
Board notes that the September 2008 VA examiner specifically 
stated that the Veteran does not have intervertebral disc 
syndrome.  In any event, the Board does acknowledge that the 
September 2008 VA examination report reflects the Veteran's 
report that in the prior 12 months he had one period of 
incapacitation for about 28 days due to severe back pain; 
however, the VA outpatient treatment records for such period 
do not reflect such complaints of incapacitating episodes or 
that the Veteran was prescribed bedrest by a physician.  
Moreover, during such period, the Veteran had a myriad of 
physical maladies to include the neck and shoulder, and was 
also seeking treatment for psychiatric disabilities.  Thus, 
the Board has determined that the objective medical evidence 
of record does not reflect incapacitating episodes of at 
least 4 weeks during the prior 12 months due to his lumbar 
spine disability, thus a disability rating in excess of 20 
percent is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  

With regard to the Veteran's complaints of numbness and 
tingling radiating down his right leg, the Board notes that 
he is separately rated for multi-root dysfunction, L5-S1, 
right lower extremity.  Such issue is not in appellate 
status, thus such symptomatology will not be considered in 
rating the Veteran's degenerative disc disease of the lumbar 
spine.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon.  The Board 
acknowledges the September 2008 VA examiner's opinion that 
range of motion of the thoracolumbar spine was limited by 
pain, lack of endurance and fatigue after repetitive use with 
pain having the major functional impact.  The Board also 
acknowledges the Veteran's statements of record pertaining to 
functional impairment.  The Board finds, however, that the 40 
percent disability rating assigned from March 1, 2002, to 
August 31, 2002, adequately compensates him for any pain or 
functional loss.  Likewise, the 20 percent rating in effect 
from September 1, 2002, adequately compensates him for his 
pain and functional loss.  

The Board has also considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran as 
well as the entire history of the Veteran's disabilities in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  A separate rating is not warranted in this 
regard either.  Separate evaluations can be assigned for 
associated objective neurological abnormalities under other 
diagnostic codes.  As noted, a separate evaluation is already 
in effect for right extremity radiculopathy.  Otherwise, the 
record is void of any separately compensable associated 
bowel, bladder, erectile dysfunction or any other 
neurological abnormalities associated with the Veteran's 
service-connected low back disability.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  While the evidence of record reflects 
that the Veteran is unemployed, such employment appears to be 
due to a myriad of nonservice-connected disabilities, to 
include psychiatric disabilities.  Additionally, the 
objective evidence does not reflect frequent periods of 
hospitalization due to the lumbar spine disability.  
Accordingly, the Board finds that the impairment resulting 
from the Veteran's spine disability is appropriately 
compensated by the currently assigned schedular ratings and 
38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that from March 1, 2002, to August 31, 
2002, the criteria for entitlement to a rating of 40 percent 
is warranted for discogenic sclerosis lumbar spine with 
degenerative disc disease, but a disability rating in excess 
of 20 percent is not warranted for discogenic sclerosis 
lumbar spine with degenerative disc disease from September 1, 
2002.  




ORDER

From March 1, 2002, thru August 31, 2002, entitlement to a 40 
percent disability rating for discogenic sclerosis lumbar 
spine with degenerative disc disease is warranted.  To this 
extent, the appeal is granted, subject to VA laws and 
regulations applicable to payment of monetary benefits. 

From September 1, 2002, entitlement to a disability rating in 
excess of 20 percent for discogenic sclerosis lumbar spine 
with degenerative disc disease is not warranted.  To this 
extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


